Citation Nr: 1757168	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  12-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for a low back disability prior to September 17, 2010 and from May 1, 2011.

2.  Entitlement to an increased rating greater than 10 percent for left hip snapping syndrome.

3.  Entitlement to an increased rating greater than 10 percent for right hip snapping syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to March 2001. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the Veteran's claims file rests with the RO in Boise, Idaho.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay of an additional remand.  However, review of the examination reports obtained in compliance with the Board's June 2017 Remand shows that they are inadequate and do not comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In June 2017, the Board remanded the Veteran's claims to obtain new examinations which provide findings compliant with Corriea v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  28 Vet. App. 158.  The final sentence of 38 C.F.R. § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive range of motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  

Although the Veteran was provided with VA examinations in July 2017, the July 2017 VA examinations are inadequate as they do not fully comply with the requirements of 38 C.F.R. § 4.59, as discussed in Correia.  The July 2017 VA hips examination provides one set of range of motion results for each hip, but does not indicate whether these results were from testing conducted in active motion, passive motion, weight-bearing, or nonweight-bearing.  Similarly, the July 2017 VA back examination provides one set of range of motion findings, but does not reflect whether the results were from range of motion testing conducted in active motion or passive motion.  Additionally, the July 2017 VA examination reports reflect that there was pain on passive range of motion of the hips and back and pain when the hips were used in non-weight bearing, but do not provide range of motion testing results in active motion, passive motion, weight-bearing (where appropriate), and nonweight-bearing.  Accordingly, they do not satisfy the requirements of 38 C.F.R. § 4.59 as discussed in Correia, and are inadequate.

Additionally, the Board observes that the July 2017 VA back and hips examinations indicate that there was pain on range of motion testing of the thoracolumbar spine, right hip, and left hip, but the examination reports do not state at what point pain began.  For the foregoing reasons, the Veteran should be provided with new VA examinations which adequately assess the severity of his back disability, right hip disability, and left hip disability.

On remand, updated VA treatment records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dating from March 2011 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified.

2.  Schedule the Veteran for a new VA examination to assess the current severity of his service-connected left hip and right hip disabilities.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

Range of motion of the right and left hips should be reported, noting by comparison the normal range of motion of the hips.  The examiner should also test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left hip joints.  If there is any pain on range of motion testing of the hips, the examiner must state at what point pain began.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.  

The examiner should also note whether ankylosis exists in either hip.  The examiner must state whether there is any functional loss caused by the Veteran's right or left hip disabilities, including whether there is any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis.  Additionally, an opinion must be stated as to whether any pain found in the right or left hips could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected lumbar spine disability.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

Range of motion should be reported in degrees, noting by comparison the normal range of motion of the thoracolumbar spine.  The examiner should also test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If there is pain on range of motion, the examiner must state at which point pain began.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The examiner must also state whether there is any functional loss caused by the Veteran's back disability, including whether there is any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis.  Finally, an opinion must be stated as to whether any pain found in the spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The examiner should specifically test for and report objective evidence of radiculopathy in the legs and indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.  Finally, the examiner must describe all functional limitations resulting from the Veteran's lumbar spine disability.

3.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

4.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and afford the Veteran an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




